340 F.2d 708
TABACALERA SEVERIANO JORGE, S. A., Appellant,v.STANDARD CIGAR COMPANY, Appellee.
No. 19101.
United States Court of Appeals Fifth Circuit.
January 12, 1965.
Rehearing Denied March 23, 1965.

Appeal from the United States District Court for the Southern District of Florida; George W. Whitehurst, Judge.
Thomas H. Anderson and Anderson & Nadeau, Miami, Fla., for appellant.
William A. Gillen and Fowler, White, Gillen, Humkey & Trenam, Tampa, Fla., for appellee.
Before BELL, Circuit Judge, and CARSWELL, District Judge.*
PER CURIAM.


1
For the reasons given in per curiam opinion filed this date in Menendez Rodriguez v. Pan American Life Insurance Company et al., 5 Cir., 340 F.2d 707, this case is hereby remanded to the District Court to afford the parties opportunity to be heard upon development of such record as is found necessary by the District Court for its determination of the applicability of the Act of State doctrine to this complaint.



Notes:


*
 Judge Cameron, the third Judge constituting the Court originally hearing this case, died before rehearing. Consequently, this decision and opinion is rendered by a quorum pursuant to Title 28 U.S. C.A. § 46(c) and (d)